Citation Nr: 1526454	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 21, 2008, for the grant of a 100 percent rating for right peripheral vestibular disorder (originally claimed as left ear pathology, earaches, headaches) with motion sickness; Meniere's disease with tinnitus and left ear hearing loss.

2.  Whether there was clear and unmistakable error (CUE) in a June 1986 rating decision which failed to grant a rating higher than 10 percent for the Veteran's ear condition, then identified as peripheral vestibular disorder (originally claimed as left ear pathology, earaches, headaches) with motion sickness.

3.  Whether there was CUE in the June 1986 rating decision in failing to assign a separate rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009, which added Meniere's disease with tinnitus and left ear hearing loss to the previously service-connected diagnosis of peripheral vestibular disorder (originally claimed as left ear pathology, earaches, headaches) with motion sickness, and assigned a 60 percent rating effective July 21, 2008, with a TDIU rating effective that date as well.  Subsequently, in an April 2010 rating decision, the RO assigned a 100 percent schedular rating from July 21, 2008.  

The issue of entitlement to a higher level of aid and attendance has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The essence of the Veteran's claim for an earlier effective date is that the June 1986 rating decision was erroneous in granting only a 10 percent rating for the Veteran's ear condition.  He contends that a higher rating was warranted at that time.  However, he did not appeal that decision within one year of the July 1986 notification, and that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of CUE.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the Board may not consider a CUE challenge to a final RO decision in the first instance; "[i]n such a circumstance, the Board is obligated to refer that theory of CUE to the RO" for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).  

Here, because the primary focus of the Veteran's contentions has been his assertions concerning error in the 1986 rating decision, the Board finds that the appropriate action is to remand the matter for RO consideration.  In this regard, in the April 2010 statement of the case, the RO stated that there was no error in the 1986 rating decision, which places the matter within the Board's jurisdiction.  However, the Veteran was not given the law and regulations pertaining to revision of a prior decision based on CUE.  Further, Diagnostic Codes 6204 and 6205 have been revised since the 1986 decision, and the Veteran has not been provided with citation to the regulations in effect when the 1986 decision was issued.  Under these circumstances, the Board finds that the CUE issue has not been adequately considered.  Further, although the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims, the information previously provided to the Veteran is not sufficient to enable him to argue his claim, particularly with respect to the diagnostic criteria in effect at the time of the previous decision.

Specifically, before June 10, 1999, Diagnostic Code 6204 (pertaining to chronic labyrinthitis) provided for a 10 percent rating for moderate disability; tinnitus, occasional dizziness.  38 C.F.R. § 4.84b [redesignated as 4.87a in 1987], Diagnostic Code 6204 (1986).  The maximum rating percentage allowable, a 30 percent rating, was assigned for severe disability; tinnitus, dizziness and occasional staggering.  Id.  

Diagnostic Code 6205 (pertaining to Meniere's syndrome) provided a 30 percent rating for mild Meniere's syndrome with aural vertigo and deafness; a 60 percent rating for moderate Meniere's syndrome, with less frequent attacks, including cerebellar gait; and a 100 percent rating for severe Meniere's syndrome, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.  

The Veteran also contends that a separate rating for headaches should have been granted at the time of the June 1986 decision, which must be considered by the RO in the first instance.  

Concerning the claim for an earlier effective date, other than as a result of CUE, there was no claim filed with the RO between the 1986 rating decision and the September 2008 claim that eventually resulted in the current appeal.  However, a report of an examination or hospitalization which meets specified requirements will be accepted as an informal claim for benefits.  38 C.F.R. §3.157 (2014).  In determining what constitutes a "report of examination" under 38 C.F.R. § 3.157(b)(1), although such may be less detailed than a formal compensation examination, it must at least "describe the results of a specific, particular examination."  Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  Moreover, the report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated.  Id.  The Veteran points to a Redding VA outpatient clinic note dated in December 1993, which noted that the Veteran stated that the ear had progressed from a level 3 to about a level 7, concerning the frequence of headache, pain, tinnitus, and loss of hearing, and the assessment that his ear disorder had apparently been gradually increasing in symptoms since 1980.  

In addition, the Board notes that the file contains a record of a VA audiology evaluation obtained at the Martinez VA outpatient clinic in September 1995.  This evaluation was conducted as a result of a consult request from the Sacramento ENT clinic.  The file contains a copy of the consult request, which noted dizziness and pressure in the right ear.  In addition, the report of a magnetic resonance imaging (MRI) scan obtained in September 1995 is of record.  The audiology evaluation noted that the Veteran was referred back to Sacramento ENT for follow-up.  However, the file does not contain a record of either the August 1995 ENT evaluation that precipitated the audiology evaluation, or of any ENT follow-up.  These records must be obtained, as well as any other potentially relevant VA treatment records, for a comprehensive overview of the Veteran's condition.  

To this end, the file reflects the Veteran's treatment at the Sacramento [Mather] VAMC, and the Martinez and Redding VA outpatient clinics.  All of these are currently within the umbrella of the VA Northern California Healthcare System, headquartered at Mather, California.  The records currently on file reflect sporadic treatment, and it cannot be ascertained whether there have been any requests for records that encompassed all potentially relevant records.  Particularly since the referred to August 1995 ENT evaluation is not on file, it cannot be assumed that all relevant records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's CUE claims, provide him with notice of the law and regulation pertaining to revision of a prior determination on the basis of CUE, i.e., 38 U.S.C.A. § 5109A (West 2014) and 38 C.F.R. § 3.105(a) (2014).  In addition, provide him with notice of the relevant diagnostic criteria in effect at the time of the 1986 rating decision.  Specifically:

*	Chronic labyrinthitis [now characterized as peripheral vestibular disorders] was rated 10 percent disabling for moderate disability; tinnitus, occasional dizziness.  A 30 percent rating was assigned for severe disability; tinnitus, dizziness and occasional staggering.  Diagnostic Code 6204 (1986).  

*	Meniere's syndrome was rated 30 percent disabling if mild with aural vertigo and deafness; a 60 percent rating was warranted for moderate Meniere's syndrome, with less frequent attacks, including cerebellar gait; and a 100 percent rating was warranted for severe Meniere's syndrome, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.  Diagnostic Code 6205 (1986).

2.  After an opportunity for response, review the claims for revision of the June 1986 decision on the basis of CUE, insofar as that decision failed to:
* grant a rating higher than 10 percent for the Veteran's ear condition; and
* assign a separate disability rating for headaches.  
Issue a decision on the CUE issues, and provide notice to the Veteran and his representative.
[NB:  As discussed above, because the CUE matters form the basis of the Veteran's arguments for an earlier effective date, and because the matter was addressed in the statement of the case, the CUE issues are considered to be part of the appeal.]

3.  Obtain all records of the Veteran's VA treatment and/or evaluations for ear and/or balance complaints dated from July 1986 to July 2008, to specifically include records of an ENT evaluation at the Sacramento VAMC on or about August 10, 1995, and any follow-up evaluations, from the VA Northern California Healthcare System.  He has been treated at the Martinez, Redding, and Sacramento facilities.  All records should be associated with the Veteran's VBMS electronic claims folder.  If any identified records are unavailable (such as the August 1995 ENT evaluation and any associated follow-up), all efforts to obtain such records must be documented in the claims file.

4.  Then, review the records for the purpose of ascertaining whether any constitute an informal claim for an increased rating, to specifically include whether the December 1993 outpatient clinic report at Redding and/or the August-September 1995 evaluations at Martinez and Sacramento constituted such a claim, and, if so, whether an increased rating is warranted.  

5.  After the foregoing has been accomplished, if the decision as to any issue, including CUE, remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, and give them an opportunity for response, before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

